DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims 
Applicant's submission filed on 17 October 2022  has been entered.  Claims 1-3, 7-19 and 21-23 are pending; and claims 1, 3 and 12-14 are amended.


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new grounds of rejection.  Namely, a new prior art reference, Janzig, is added to the 103 rejection based on Slavin in in view Starkebaum to address the newly added limitation of the macrostimulator power source having more energy than the microstimulator power source.


Claim Objections
Claims 1-3, 7-19 and 21-23 are objected to because of the following informalities:  claim 1 recites “wherein the macrostimulator comprises a power source has more energy” which recites the wrong verb tense.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-10, 12-13, 15-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Slavin (US 2014/0194953) in view of Starkebaum et al. (US 2004/0193229) and further in view of Janzig et al. (US 2015/0094789).

[Claims 1, 21-22] Slavin discloses a method for treating a gastrointestinal condition of a patient, wherein the gastrointestinal condition comprises gastroesophageal reflux disease, comprising the following steps: 
during a first phase of treatment, placing a microstimulator module (stimulation device Figs. 1-9, #10) within an intra-abdominal space of the patient (subcutaneously in any suitable location including in the abdominal wall) [par. 0034], wherein said microstimulator module comprises: a pulse generator (controller, Figs. 1-9, #18, which includes a pulse generator), a power source module (Figs. 1-9, #22), and a detachable lead (Figs. 1-9, #34), wherein the pulse generator is detachable coupled with the power source (a header, Figs. 1-9 #14 is removably coupled to the controller and the controller is removably coupled to the power source) and the detachable lead comprises at least one electrode (Figs. 1-9, #46) in electrical communication with the pulse generator [par. 0017, 0021, 0029]; 
using the microstimulator module, electrically stimulating a treatment site of the patient to provide a therapy using a plurality of pulses generated by said pulse generator, wherein the at least one electrode is in electrical communication with the treatment site (the electrodes contact or are near nerves, muscles , or other tissues) [pars. 0003, 0020]; 
acquiring a plurality of patient response data related to the patient's physiological response (sensors, Fig. 3 #94, inform the device of conditions of the patient i.e. position, heart rate, blood pressure, temperature, pH, etc.) [par. 0020];
assessing an effectiveness of said therapy using the plurality of patient response data (data collected while the device is in use may be stored in circuitry, Fig. 3 #78, for further analysis; the controller may be configured to deliver pulses based on a patient’s position) [pars. 0020, 0023];
initiating a second phase of treatment, wherein the second phase of treatment comprises replacing at least a portion of the microstimulator module with a macrostimulator module, wherein replacing a portion the microstimulator module with a macrostimulator module comprises replacing the power source module and the pulse generator of the microstimulator module with the macrostimulator module (all three interchangeable elements may be swapped together i.e. the header, #14, controller, #18 and the power source, #22, forming another stimulation device i.e. a macrostimulator) [pars. 0021, 0029].
Slavin discloses placing the microstimulator module within an intra-abdominal cavity but does not explicitly recite placing the module within an intra-abdominal cavity of patient to provide stimulation to treat gastroesophageal reflux disease (GERD).
Starkebaum discloses an analogous modular implantable stimulation device (implantable neurological stimulator (INS), Figs. 1-4a #10) comprising a lead (Figs. 1-4a, #16) with at least one electrode (the lead may have unipolar electrodes disposed thereon) that is removably coupled to a header (header module, Figs. 1-4a, #12) [abstract; pars. 0038-0039].  The device may be used to treat GERD by surgically implanting at least a portion of the device within a subcutaneous pocket of the abdomen [abstract; pars. 0013, 0050, 0063].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Slavin by implanting the microstimulator module and, conditionally, the macrostimulator module in a subcutaneous pocket of the abdomen in order to treat GERD, as taught by Starkebaum, since Starkebaum discloses using an analogous implantable stimulation device for GERD treatment.
Slavin in view of Starkebaum discloses the power source of the microstimulator as well as a power source of the macrostimulator but does not disclose the power source of the macrostimulator has more energy that the power source of the microstimulator.   
Janzig discloses an analogous implantable electrostimulation device comprising a chassis element (#110) for receiving different power sources (batteries, #60) wherein the chassis enables the use of a number of different batteries having different sizes or capacities or configurations as required by different therapy indications [par. 0036].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method rendered obvious by Slavin in view of Starkebaum to include replacing a lower energy (capacity) power source of the microstimulator suitable for a first therapy with a high energy (capacity) power source of the macrostimulator module suitable for a second therapy requiring higher energy pulses as taught by Janzig in order to improve the method by allowing different desired therapies to be performed by merely replacing power sources.

[Claim 2] Slavin discloses said plurality of patient response data comprises at least one of patient symptoms and pH levels in the patient's esophagus (the sensors measure patient condition i.e. symptoms including a pH level which would be obvious to take from the esophagus when treating GERD as rendered obvious by Starkebaum).

[Claim 3] Slavin discloses the conditional macrostimulator module (stimulation device, #10) comprises a pulse generator (controller, #18) and a power source (#22).

[Claims 7-8] Slavin discloses the use of a lead as part of the microstimulator module and the conditional macrostimulator module but does not explicitly disclose wherein the detachable lead has a length in a range of 1 cm to 40 cm and a diameter in a range of 0.1 mm to 3 mm.
Starkebaum discloses stimulation leads having lengths of 4 inches to 20 inches (10 cm to 50 cm) and diameters less than 1.5 mm [pars. 0040, 0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a detachable lead having a length in a range of 1 cm to 40 cm and a diameter in a range of 0.1 mm to 3 mm in order to predictably facilitate positioning at and provide the desired amperage to a treatment site in or near the abdominal wall.

[Claims 9-10] Slavin discloses the power source module may be either rechargeable or non-rechargeable [par. 0024]. 

[Claim 12] Slavin discloses the power source of the conditional macrostimulator is rechargeable  [par. 0024].

[Claim 13] Slavin discloses the power source of the conditional macrostimulator is non-rechargeable  [par. 0024].

[Claims 15, 18] Slavin does not explicitly disclose the pulse generator of the microstimulator module and conditional macrostimulator module generate pulses with an amperage ranging from 0.1 mA to 10 mA, a frequency ranging from 1 Hz to 100 Hz, a duration ranging from 50 μsec to 1000 μsec, a duty cycle ranging from 1% to 100% and pulse shapes that are either monopolar or bipolar. 
Starkebaum discloses an analogous nerve simulation device comprising a pulse generator that generates pulse with an amperage of 5 mA, a frequency of 14 Hz, a duration 330 μsec, a duty cycle ranging from 1% to 100% (duty cycle in which the off time is 5 sec and the on time is 0.1 see) [par. 0135] and pulse shapes that are either monopolar or bipolar (unipolar or bipolar) [pars. 0039, 0135].
 It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the pulse generator of the microstimulator module and conditional macrostimulator module to generate pulses with an amperage ranging from 0.1 mA to 10 mA, a frequency ranging from 1 Hz to 100 Hz, a duration ranging from 50 μsec to 1000 μsec, a duty cycle ranging from 1 % to 100% and pulse shapes that are either monopolar or bipolar, as taught by Starkebaum, in order to treat GERD.

[Claim 16] Slavin in view of Strarkebaum does not explicitly disclose the duration of treatment.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to conclude the first phase at a period of less than 90 days if sufficient data and analysis indicate a desired treatment is achieved prior to 90 days.

[Claim 17] Slaving in view of Strarkebaum does not explicitly disclose the duration of treatment.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform the conditional second phase for a period of greater than 90 days if data and analysis indicate further treatment is required.

[Claim 23] Slavin in view of Starkebaum discloses during the first phase of treatment, at least one of a treatment site, the amperage of the plurality of pulses, the frequency of the plurality of pulses, the duration of the plurality of pulses, the duty cycle of the plurality of pulses, or the pulse shape of the plurality of pulses is modified at least once [Slaving: par. 0023; Starkebaum: pars. 0063, 0124].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Slavin (US 2014/0194953) in view of Starkebaum et al. (US 2004/0193229) and Janzig et al. (US 2015/0094789) as applied to claim 1 above, and further in view of Yaniv et al. (US 2013/0030503).

[Claim 11] Slavin in view of Starkebaum and Janzig discloses power sources in the form of batteries but is silent regarding their capacity.   
Yaniv discloses an analogous stimulation device comprising a battery with a minimum capacity of 5 mAh [par. 0344].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a battery having a capacity ranging from 1 mAh to 1000 mAh (1 mAh to 5 mAh) as taught by Yaniv since discovering the battery capacity required to deliver effective stimulation is a matter of routine optimization.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Slavin (US 2014/0194953) in view of Starkebaum et al. (US 2004/0193229) and Janzig et al. (US 2015/0094789) as applied to claim 1 above, and further in view of Harry et al. (US 2014/0364678).

[Claim 14] Slavin in view of Starkebaum and Janzig discloses power sources in the form of batteries but is silent regarding their capacity.   
Harry discloses an analogous neurostimulation device comprising a battery with a minimum capacity of 1,600 mAh [par. 0123].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a battery having a capacity ranging from 100 mAh to 5000 mAh (at least 1,600 mAh) as taught by Harry since discovering the battery capacity required to deliver effective stimulation is a matter of routine optimization.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Slavin (US 2014/0194953) in view of Starkebaum et al. (US 2004/0193229) and Janzig et al. (US 2015/0094789) as applied to claim 1 above, and further in view of Barolat et al. (US 2012/0232615).

[Claim 19] Slavin in view of Starkebaum and Janzig discloses the limitations of claim 1 above including attachment/detachment of controllers (pulse generators) and power sources but does not specify an intermediate lead.  
Barolat discloses an embodiment in which a power source (Fig. 5a #370) may be detachably attached to a pulse generator (Fig. 5a #350)  through an intermediate lead (flexible lead, Fig. 5a #376) [par. 0047].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to connect the power source module to the microstimulator module through an intermediate lead, as taught by Barolat, in order to provide greater flexibility when connecting the components of the stimulator.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 November 2022